Citation Nr: 0812312	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  07-18 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than February 13, 
2006, for the grant of Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.

This appeal to the Board of Veterans' Appeals (Board or BVA) 
arose from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's claim of entitlement to 
an effective date earlier than February 13, 2006, for the 
grant of DEA benefits under Chapter 35, Title 38, United 
States Code.

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

In his Substantive Appeal (VA Form 9), submitted in June 
2007, the veteran initially requested a hearing at the RO 
before a Veterans Law Judge of the Board (Travel Board 
hearing).  In September 2007, however, he notified the RO 
that he preferred a Board hearing at the RO using video-
conferencing technology (videoconference hearing). 

Accordingly, this case is remanded for the following action:

Schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge at the earliest possible 
convenience.  Notify him of the date, 
time, and location of the hearing, and 
put a copy of this letter in his claims 
file.  Once he has been afforded the 
requested hearing, or in the event that 
he withdraws his hearing request or fails 
to appear, the case should be returned to 
the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

